En Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
En una corte municipal presentó Francisco Fernández un pleito en contra de Rufo Obén en cobro' de la suma de $499.95 por materiales comprados por el demandado para ser uti-lizados en la construcción dé una casa-escuela, alegando in-cumplimiento de una promesa de pagar a plazos según fuera recibiendo el demandado de El Pueblo de Puerto Rico los pagos parciales de tiempo en tiempo durante el curso del trabajo.
El demandante habiendo obtenido a su favor una orden de embargo instruyó al marshal por escrito para que embar-gara como de la propiedad del demandado:
“Todo el dinero que deba pagarle la Junta Escolar de Cayey, en lo sucesivo por resto del importe del contrato que tiene celebrado el demandante con el Departamento de Interior y la Junta Escolar de Cayey, sobre edificación de una casa escuela en el barrio de Já-jome Bajo de esta municipalidad, significándole que dicho importe es de $983.76 teniendo recibidos el demandado $283.00.”
Ea diligencia de devolución hecha por el márshal y que aparece al dorso del mandamiento de embargo dice:
“Que recibí la precedente orden de embargo el día doce de fe-brero de 1917, y que el día 13 del mismo mes procedí al embargo y embargué como bienes del demandado Rufo Obén, previo señala-miento hecho en moción por la parte demandante lo siguiente: Qui-nientos cincuenta dollars de la cantidad de setecientos dollars y 76 centavos que dicho demandado deberá recibir en concepto de importe de un contrato celebrado entre éste y el Departamento del Interior y Junta Escolar de Cayey sobre edificación de una casa escuela en el barrio de Jájome Bajo de dicho municipio.
“El indicado contrato fué celebrado con fecha 25 de noviembre de 1916 por la cantidad de $983.76, de los cuales el demandado ha recibido ya $283. Trabado el embargo lo notifiqué al demandado *152haciéndole los apercibimientos legales, y también notifiqué, a peti-ción del demandante al Sr. Tesorero de la Junta Escolar de Oayey.”
Posteriormente y después de haberse dictado sentencia en el pleito original la corte municipal a instancias del de-mandado anuló el embargo, y contra esta orden interpuso el demandante recurso de apelación para ante la corte de distrito.
El día de la vista el Comisionado del Interior solicitó y-obtuvo permiso para intervenir, por ser una parte en el con-trato celebrado con el demandado por el Departamento del Interior y la junta escolar para la construcción de una casa-escuela, y la corte de distrito de igual manera sostuvo la nu-lidad clel embargo.
El apelante insiste alegando que esta orden debe ser re-, vocada por las siguientes razones:
“Ia. Porque admite indebidamente la intervención del Ministerio Fiscal.
“2a. Porque infringió la ley del contrato realizado entre el de-mandante Rufo Obén (?) y el demandado Rufo Obén.
“3a. Porque aplicó indebidamente la jurisprudencia relativa a la exención de trabas o de ejecución de los bienes de corporaciones o entidades públicas o semi-públicas.
“4a. Porque exime de ejecución bienes que no están exentos se-gún ley.”
El argumento aducido bajo la primera proposición' con-siste en que la moción solicitando permiso para intervenir, se presentó demasiado tarde, después de haberse dictado la sentencia de la corte municipal y de haberse perfeccionado la apelación interpuesta contra la orden dictada subsiguien-temente a dicha sentencia.
Se ha sugerido también que'la alegación presentada por el interventor revela de su faz la ausencia de todo interés público, y que la misma concluye pidiendo no solamente que el embargo se deje sin efecto sino que el dinero embargado en poder de la junta escolar quede a la libre disposición del demandado Rufo Obén.
Es cierto que la forma do la alegación deja mucho que de-*153sear y la teoría sobre la que la misma se basa parece ser algo confusa, pero ninguna de las órdenes ya más allá de la de-claración de nulidad del embargo, y no aparece que el de-mandante fué erróneamente inducido en perjuicio suyo ni que la corte de distrito entendió mal la verdadera situación.
En la corte de distrito el demandante primeramente soli-citó se desestimara la moción del demandado para anular el embargo por el fundamente de que el demandado no era la parte propia que debía levantar la cuestión de interés pú-blico. La corte sugirió que la moción del demandante era prematura y entonces el Fiscal presentó su moción para in-tervenir. El demandante se opuso alegando entre otros fun-damentos el de que la moción no estaba acompañada por la demanda corriente y que no mostraba de su faz liechos sufi-' cientes que justificasen la intervención. La corte entonces declaró con lugar la moción de intervención ordenando al Fiscal presentara su demanda’ y le concedió dos boras o más para presentarla. -
Esto explica quizás la razón por la cual el Fiscal siguió demasiado de cerca tal vez la alegación ya presentada por el demandado levantando la misma cuestión, en vez de adop-tar una actitud más independiente.
' El demandante entonces presentó una moción pidiendo la desestimación; primero, porque la alegación ofrecida por el Fiscal no era una demanda dentro de lo preceptuado por el artículo 72 del Código de Enjuiciamiento Civil; segundo, porque el Comisionado del Interior no tenía derecho alguno para intervenir.
/ Cuando se presentó la demanda preguntó la corte si es-taba listo el demandante para seguir adelante o deseaba al-gún tiempo para estudiar la cuestión, y después de cinco minutos de receso la única contestación que se dió fué la que se hizo con la moción oral de desestimación. Después que esta moción fué declarada sin lugar el demandante hizo al-gunas. oposiciones algo vagas aunque un poco más específicas, *154do carácter de mía excepción perentoria oral, y de no haber revelado claramente el récord que el demandante no snfrió perjuicio o sorpresa alguna quizás se liaría necesaria la re-vocación. Pero el interventor presentó al monos la misma cuestión ya levantada por el demandado y cuyo derecho a insistir sobre la misma había sido impugnado por el deman-dante, y no introdujo ninguna otra cuestión litigiosa en la controversia.
Teniendo en cuenta las circunstancias que concurren en este caso, si el punto ha sido bien levantado estimamos inú-til devolver el caso para que se celebre un nuevo juicio des-pués que se subsanasen, mediante enmiendas al efecto, defi-ciencias de forma de carácter técnico y al parecer inofensivas.
A la atención del apelante se le escapa el hecho de que el procedimiento iniciado por la corte de distrito era de nova desde el principio hasta el fin. El interventor no tenía que preocuparse por la orden de la corte municipal. Su interés tanto como el del demandado no era el que se revocase, modi-ficase o confirmase dicha orden, sino conseguir después de una nueva audiencia completa y plena de toda la cuestión sometida a la corte de distrito por el demandante, se dictase una orden parecida sino idéntica en sus términos a la dictada en la corte municipal. El primer paso del propio demandante en la corte de distrito era solicitar se desestimara la moción del demandado que había ya sostenido la corte municipal en la orden recurrida, tal como si se hubiese interesado la nu-lidad del embargo por primera vez en la corte de distrito.
Si el precepto legal que provee un procedimiento de novo en la corte de distrito significa algo en realidad, nosotros no podemos ver la razón por la cual una persona que pu-diera intervenir antes del juicio en la corte municipal no pudiera insistir sobre el mismo derecho por primera vez antes del juicio o vista de novo en la corte de distrito. Ubi eadem ratio, ibi idem jus; et de similibus idem esi judicium.
La segunda proposición del apelante depende, de la ter-cera y cuarta razones porque la ley que regula la materia *155objeto del contrato, y que forma parte del contrato, o si no es así, entonces en tanto cnanto puede referirse a algún con-flicto existente, la ley y no el convenio entre las partes es la que debe prevalecer. Es igualmente evidente que la cuarta proposición debe correr la misma .suerte que la tercera, la que no necesitamos discutir en toda su amplitud.
“La cuestión de si un distrito escolar está en principio, en de-fecto de alguna disposición específica de la ley positiva, sujeto al procedimiento de embargo, es una cuestión sobre la que la opinión judicial no está conteste. Una mayoría de las decisiones sostienen •la doctrina al efecto de que un distrito escolar, o los oficiales del mismo, no están sujetos al procedimiento de embargo. La razón que más frecuentemente se ba dado como fundamento de esta doc-trina es la de que si se permite que los distritos escolares, o sus oficiales, sean citados como terceros embargados, (garnishees) ello iría contra el orden público. Por el contrario bay cortes que permiten em-bargos (garnishments) contra distritos escolares, por lo general de conformidad con los estatutos que exigen semejante interpretación.” 12. R. C. L., p. 844, sección 83.
Ni los b'eclios del presente caso, ni el alegato del apelante, ni nuestras leyes locales, ni. los casos, decididos, revelan ra-zón adecuada alguna por la cual debiéramos desviarnos de la doctrina basta aquí enunciada por esta corte en el caso de Lamboglia v. Junta Escolar de Guayama, 15 D. P. R. 318, y otros más, respecto a la -cuestiób de embargos ordinarios, ni para establecer una doctrina distinta en materia de embargo, (garnishments) y por lo tanto la orden recurrida debe ser confirmada.

C.onfirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados "Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.